DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 16-20) in the reply filed on 29 April 2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200 (see paragraph 28).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 405 (see Figure 4).
The drawings are objected to because Figure 4 does not accurately reflect the invention as described in the specification. Specifically, Figure 4 shows the pump 403 leading to the binding agent feeder 415, but the specification indicates that the pump 403 directs oil to the optional pre-mixer 414 (or emulsifying machine 416). See paragraph 61.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the hydrator being configured to process the one or more forms of protein into smaller protein particles of claim 20, the material passage between the nested cylinders of claim 22, the inner shaft or cylinder that rotates to convey ingredients (claim 23) and also agitates ingredients (claim 24), the multiple stages of claim 26, and the sensors of claim 33 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 65, “the optional pre-mixer 314” should be replaced with “the optional pre-mixer 414”. See Figure 4.
Appropriate correction is required.

Claim Objections
Claims 16 and 20 are objected to because of the following informalities:
In claim 16, the second reference to “an emulsifying machine” should be replaced with “the emulsifying machine”.
In claim 16, “the protein(s)” should be replaced with “the one or more forms of protein” for consistency.
In claim 20, “the hydrator is” should be replaced with “the one or more hydrators are” for consistency with claim 16.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “conveyance mechanism” in claims 16 and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, paragraph 34 states that the means for conveyance can be “one or more conveyor belts, pumps, rotating tube delivery systems (e.g., auger screws), or other typical forms of conveyance”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 requires “one or more sensors configured to continually monitor various properties”. It is unclear how many properties are required by the term “various”. For purposes of examination, claim 33 will be interpreted as reciting that the one or more sensors are configured to continually monitor two or more properties. Claim 34 is rejected based on its dependency from claim 33. Also, note that claim 34 refers back to “the various properties”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-25, 27, 29-32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over World Patent Application Publication No. WO 2022/086422 (“Demeurisse”) in view of U.S. Patent No. 3,498,793 (“Page”) and U.S. Patent No. 3,999,474 (“Sienkiewicz”).
Regarding claim 16, Demeurisse discloses an apparatus for producing a meat analogue product (see lines 4-9 on page 1), the apparatus comprising:
an emulsifying machine (see lines 16-26 on page 33 and line 24 on page 37 to line 3 on page 38) configured to emulsify the oil, water, and one or more binding agents within an emulsifying machine to form a final emulsion (see Id.; with respect to the one or more binding agents, the structured emulsion comprises a polyhydroxy compound, which enhances the stability of the emulsion and is therefore considered a binding agent; see lines 11-13 on page 8 and lines 25-31 on page 34);
one or more hydrators configured to hydrate at least a subset of the one or more forms of protein (see lines 7-32 on page 30, lines 1-6 on page 32, lines 25-27 on page 38, and lines 11-14 on page 39; the blender constitutes a hydrator because the protein is hydrated therein); and
a final mixer configured to mix the protein(s) with the final emulsion to form a final dough (see line 31 on page 29 to line 23 on page 30 and line 20 on page 38 to line 9 on page 39; the blender constitutes a final mixer since it mixes the structured emulsion and protein and no further mixing occurs).
Demeurisse does not disclose a conveyance mechanism for a plurality of ingredients comprising oil, water, one or more binding agents, and one or more forms of protein to be separately and continuously conveyed through a facility. Similarly, Demeurisse does not disclose that the final mixer is configured to convey the protein with the final emulsion. In other words, Demeurisse appears to disclose a batch process rather than a continuous process. However, continuous processes are typically preferred over batch processes in the food art. See lines 9-20 and 48-52 in column 2 of Page, for example. Furthermore, it is well known in the food art to combine machines such as mixers, hydrators, and emulsifying machines together in a continuous process. See Sienkiewicz, for example. Specifically, see lines 61-64 in column 1 and lines 16-23 in column 5 regarding the continuous process. A dry mix is passed through a line 22 to a variable speed mixing screw 24 where it is mixed with water (i.e., hydrated). See Figure 2 and lines 59-66 in column 7. An oil phase is mixed with a slurry and then passed through a recirculation pump 84, which emulsifies the fat. See lines 34-41 in column 8. The resulting slurry is passed to a vessel 50 for mixing. See lines 41-47 in column 8. The variable speed mixing screw 24 simultaneously mixes and conveys (from right to left in Figure 2). See lines 59-66 in column 7 and lines 5-9 in column 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have converted the batch process of Demeurisse to a continuous process since continuous processes are preferred in the food art, as taught by Page, and since Sienkiewicz discloses how to combine mixers, hydrators, and emulsifying machines in a continuous process as well as how to simultaneously mix and convey ingredients. Some of the structure disclosed by Sienkiewicz for enabling this would constitute a conveyance mechanism, as claimed. For example, see the line 22, recirculation pump 84, and variable speed mixing screw 24. Note that “conveyance mechanism” is being interpreted under 35 U.S.C. 112(f) as covering “one or more conveyor belts, pumps, rotating tube delivery systems (e.g., auger screws), or other typical forms of conveyance” and equivalents.
In addition, although certain claim language was addressed above using the prior art, please note that “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). Also, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2115.

Regarding claim 17, Demeurisse discloses blending the components of the oil phase, blending the components of the water phase (including the polyhydroxy compound), and then mixing the oil phase and water phase to create the structured emulsion. Table 1 lists the ratios of the components. See line 24 on page 37 to line 9 on page 38. Accordingly, Demeurisse discloses a pre-mixer that is configured to mix, in a controlled ratio to form a suspension, a combination of water and binding agent. Sienkiewicz discloses how multiple mixing stages can be combined in a continuous process. See Figure 2 and line 67 in column 7 to line 50 of column 8. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the pre-mixing of Demeurisse as part of a continuous process because, as discussed above in connection with claim 16, Page teaches that continuous processes are preferred and Sienkiewicz teaches how to implement the process of Demeurisse as a continuous process.

Regarding claim 18, Demeurisse discloses applying refrigeration or external cooling (i.e., a chilling process) to the structured emulsion. This can be achieved using conventional equipment, such as a heat exchanger. See line 28 on page 33 to line 13 on page 34. Sienkiewicz discloses how to incorporate heat exchangers into a continuous process. See heat exchangers 80, 146, and 236 in Figure 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the chilling of Demeurisse as part of a continuous process because, as discussed above in connection with claim 16, Page teaches that continuous processes are preferred and Sienkiewicz teaches how to implement the process of Demeurisse as a continuous process.
In addition, although the language of claim 16 was addressed using the prior art, please note that “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II).
Regarding claim 19, please see the rejection of claim 18, particularly the heat exchanges of Demeurisse and Sienkiewicz. Using a heat exchanger for the structured emulsion would provide a separate chiller for a component to be chilled according to a separate chilling process, as claimed. With respect to the reference to oil and/or water in claim 19, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2115. Also, as discussed above in connection with claim 18, Sienkiewicz discloses using multiple heat exchangers in a continuous process, which would allow independent chilling of different components if desired.

Regarding claim 20, neither Demeurisse nor Sienkiewicz explicitly discloses wherein concurrent to hydrating the one or more forms of protein, the hydrator is further configured to process the one or more forms of protein into smaller protein particles. However, Page discloses a hydrator that simultaneously hydrates and breaks up a protein component. Specifically, a fibrous tow is formed from a protein, such as soybean, corn, peanut, or pea protein. See lines 58-66 in column 3 and lines 23-29 in column 4. The fibrous tow is cut into segments 12 so that the segments 12 can be processed to thoroughly impregnate the individual bundles of fibers with an additive. The segments 12 can be processed such that the individual fibers will separate so that the additive can be effectively added to each segment 12 to obtain a uniform and thorough distribution of the additive. See lines 45-66 in column 4. This process takes place in a mixer 19. See Figure 1 and lines 54-71 of column 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a mixer like that of Page as the hydrator in modified Demeurisse to ensure that protein components can be uniformly and thoroughly hydrated, as taught by Page.

Regarding claim 21, modified Demeurisse discloses wherein the conveyance mechanism includes a material passage (the mixing screw 24 of Sienkiewicz must have a material passage since dry mix enters through the line 22 and the resulting slurry exits through the line 40; see Figure 2 and line 63 of column 7 to line 9 in column 8; note that the mixing screw 24 is relied upon as a potential hydrator for a continuous process in the rejection of claim 16).

Regarding claim 22, modified Demeurisse discloses wherein the material passage is between a pair of nested cylinders (see the rejection of claim 21; given the schematic depiction of the mixing screw 24 in Sienkiewicz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a well-known mixing screw design; for example, see the auger 48 in Figures 1 and 2 of Page, where a material passage is provided between nested cylinders; this would represent a combination of prior art elements according to known methods to yield predictable results; see MPEP 2143(I)(A)).

Regarding claim 23, modified Demeurisse discloses wherein the material passage includes an inner shaft or cylinder (the core 51 of the auger 48 of Page; see Figure 2 and lines 72-75 in column 9; see also the corresponding rejection under 35 U.S.C. 112(b)) that rotates to convey the plurality of ingredients (see lines 18-21 in column 10; see also MPEP 2114(II)).

Regarding claim 24, the limitation “wherein the inner shaft or cylinder also agitates the plurality of ingredients” is not a structural limitation. “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). Also, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2115.

Regarding claim 25, Demeurisse discloses using an inline high shear mixer for the structured emulsion. See lines 16-26 on page 33. Sienkiewicz discloses a developing pump 46 that provides high-shear mixing and states that other suitable high-shear, in-line mixing devices can be used. See lines 5-14 in column 8. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the inline high-shear mixer of Demeurisse as part of the continuous process because Sienkiewicz indicates that such structure is suitable for use in a continuous process.

Regarding claim 27, the limitation “wherein the one or more hydrators include a textured protein hydrator” is not a structural limitation. “Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2115. Regardless, see line 27 on page 4 to line 6 on page 5 and lines 13-16 on page 30 of Demeurisse.

Regarding claims 29-31, please see the rejection of claim 16.

Regarding claim 32, please see the rejection of claim 17.

Regarding claim 35, please see the rejection of claim 16.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Demeurisse in view of Page and Sienkiewicz, as applied to claim 16 above, and further in view of U.S. Patent Application Publication No. 2020/0029596 (“Li”).
Regarding claim 26, Demeurisse discloses using an inline high shear mixer for the structured emulsion. See lines 16-26 on page 33. Sienkiewicz discloses a developing pump 46 that provides high-shear mixing and states that other suitable high-shear, in-line mixing devices can be used. See lines 5-14 in column 8. Neither Demeurisse nor Sienkiewicz specifically discloses that the emulsifying machine includes multiple stages with turbulence being provided in transition between the stages.
Li discloses emulsifying a nutrient oil phase and an aqueous phase by passing the phases into a multistage cavitation emulsifier. See paragraphs 19-20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a multistage cavitation emulsifier in modified Demeurisse since Sienkiewicz teaches that different high-shear mixing devices can be used in a continuous process and Li teaches that a multistage cavitation emulsifier is suitable for emulsifying oil and aqueous phases, as desired by Demeurisse. With respect to the recited turbulence, see paragraph 20 of Li. In addition, see MPEP 2114(II).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Demeurisse in view of Page and Sienkiewicz, as applied to claim 16 above, and further in view of World Patent Application Publication No. WO 2021/008680 (“Jiang”).
Regarding claim 28, modified Demeurisse does not explicitly disclose wherein the final mixer is a continuous twin-screw mixer oriented horizontally or a mixing auger angled upwards. However, Jiang discloses that, for extrusion of meat analogues or texturized vegetable products, a twin-screw extruder is normally used. See lines 24-27 on page 1. Demeurisse discloses that the size and shape of the resulting food product is not particularly limited and that any suitable method can be used to shape the meat-analogue composition, such as extrusion. See lines 15-25 on page 36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a twin-screw extruder in modified Demeurisse since Jiang discloses that it is common to do so when extruding a meat analogue and Demeurisse discloses that its meat analogue can be formed by extrusion.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Demeurisse in view of Page and Sienkiewicz, as applied to claim 29 above, and further in view of World Patent Application Publication No. WO 2022/012879 (“Ho”).
Regarding claims 33 and 34, modified Demeurisse does not disclose one or more sensors configured to continually monitor various properties of the plurality of different foodstuff ingredients being processed within the system, as recited in claim 33, or wherein the various properties include liquid flow rates, dry material flow rates, pressure, and/or temperature, as recited in claim 34.
Ho discloses that a significant challenge for alternative protein-based meat substitutes is providing desired aesthetic and physical characteristics that emulate or exceed those of animal-based meat. Controlling these characteristics is a complex problem impacted by ingredient characteristics and process settings. See paragraph 3. Lack of relevant information on key parameters has been an obstacle to both human and machine control. See paragraph 7. Accordingly, the system of Ho includes one or more sensing subsystems 225 that sense and provide feedback parameters, including parameters from sensors associated with a wet extrusion machine 212. The sensors can be configured to sense and provide feedback parameters associated with operation of and/or the material being processed by the wet extrusion machine 212. See paragraph 21. The sensors can be configured to provide continuous sensor outputs. See paragraph 57. The sensors can be configured to measure one or more of a flow rate of an extrusion die mixture, a flow pressure of the extrusion die mixture, and a temperature of the extrusion die mixture. See paragraph 47.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the system of Ho into modified Demeurisse to provide the necessary information on process parameters to achieve desired aesthetic and physical characteristics for the food product being produced, as taught by Ho.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726